Citation Nr: 1412766	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-15 443	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease and a lumbosacral strain.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to April 2002.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran relocated during the pendency of his appeal, and original jurisdiction now resides in the VARO in Togus, Maine

A videoconference hearing was held in August 2012 which was conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

After transfer of the Veteran's claims file to the Board, the RO received evidence pertinent to his appeal and forwarded such to the Board.  Initial consideration of this evidence by the RO has not been waived by the Veteran; however, since the claim is being remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's initial review of this evidence.  38 C.F.R. §§ 19.37 (2013); Bernard v. Brown, 4 Vet. App. 384 (1993).

Characterization of an issue on appeal

Throughout the pendency of the Veteran's appeal, the Agencies of original jurisdiction (AOJ's) have developed and adjudicated the Veteran's left hip disability claim under the theory of direct service connection.  However, in a June 2012 statement, the Veteran asserted that his left hip disability was also being claimed secondary to his low back disability.  See a June 2012 statement from the Veteran.  As such, this claim has been expanded to include entitlement to service connection under the theory of secondary service connection, and the issue has been recharacterized as stated on the title page.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Since this claim is being remanded for further development, as will be discussed below, the Veteran is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Representation

The Veteran's VA claims file reflects that he was previously represented by the Disabled American Veterans (DAV).  See a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in November 2004.  However, in August 2011, VA received from the Veteran a completed VA Form 21-22 in favor of Maine Veterans' Services.  See an August 2011 VA Form 21-22.  This submission revoked DAV as the Veteran's representative, and Maine Veterans' Services has acted on the Veteran's behalf in all matters before VA since that time.  As such, the Board recognizes Maine Veterans' Services as the Veteran's representative of record, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded so that the Board may ensure that VA fulfills its duty to assist the Veteran in substantiating his claims.  

Initially, the Board notes that there are outstanding records which may affect both of the Veteran's claims.  Specifically, a December 2012 submission from the Veteran's representative indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  Indeed, in December 2010, the Veteran filed a claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) reflecting that he could not work because of his low back disability.  It does not appear that the RO has requested from SSA a copy of the treatment records associated with this application or any decision rendered.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran has not specifically stated that these records would affect the issues on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the RO/AMC should attempt to obtain a copy of the medical records and any extant decision from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, the Veteran was provided a VA examination in connection with his low back disability claim in May 2012, and the examiner was requested to provide an opinion concerning whether the Veteran's current low back disability was related to his service.  After a review of the record as well as an interview with and physical examination of the Veteran, the examiner stated that the Veteran's low back disability was as likely as not related to obesity and a post-service motor vehicle accident.  However, the examiner also added, "The unlikely contribution of the claimed in[-]service injury and the current low back condition cannot be resolved without resort to mere speculation."  See the May 2012 VA examination report.  However, for the following reasons, the Board concludes that this opinion is inadequate for the purpose of adjudicating the Veteran's claim.  

Initially, although the examiner refers to the Veteran's "claimed in[-]service injury," the Board notes that the Veteran's service treatment records reflect that the Veteran experienced two separate low back injuries during service - he fell off a cargo net during Basic Training in 1996 and was involved in a motor vehicle accident in 2001.  To that extent, the rationale of the examiner's opinion does not appear to be congruent with the evidence of record.  Also, although the Court has held that opinions which resort to mere speculation may be adequate for the purpose of adjudicating service-connection claims, this is only true if a reason for the need for resorting to mere speculation is stated.  Jones v. Shinseki, 23 Vet. App. 382 (2010). In the present case, the examiner's speculative opinion is not accompanied by such a statement, and thus, it is inadequate.  

In light of above, the Board concludes that the May 2012 VA examination is inadequate for adjudicating the Veteran's low back disability claim, and thus, a remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Further, as noted in the Introduction, the Veteran's left hip disability claim has been expanded to include entitlement to service connection based on the theory of secondary service connection.  Accordingly, the Veteran's claim to establish service connection for a low back disability could change the outcome of the Veteran's claim for service connection for a left hip disability.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for a low back disability must be resolved prior to resolution of his claim for service connection for a left hip disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Also, the Board observes that the Veteran has not been provided with the all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.

As these claims are being remanded for other matters, the Board concludes that updated VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), of the information and evidence necessary to substantiate the claim for service connection for fatigue under the theory of secondary service connection under 38 C.F.R. § 3.310 (2013) and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

2.  Obtain and associate with the claims file updated VA treatment records from (1) the VA Maine Healthcare System - Togus dated from March 14, 2012, to the present, (2) the VA Aroostook County (Caribou) Community Based Outpatient Clinic (CBOC) dated from February 28, 2012, to the present, and (3) the VA Medical Center (VAMC) in Phoenix, Arizona, dated from January 13, 2012, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified low back and left hip disabilities.  After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician should address the following: 

a.  For each low back disability identified, provide an approximate date of onset, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to his active duty, to include his in-service low back injuries in 1996 and 2001. 

b.  Identify any left hip disability present during the pendency of the appeal (since April 28, 2010.  

c.  If no left hip disability is identified in part (b), provide an opinion concerning whether the Veteran's complaints of left hip pain are manifestations of an identified low back disability.  

d.  If a left hip disability is identified in part (b), provide an approximate date of onset, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to his active duty. 

e.  IF it is found that a low back disability is causally-related to the Veteran's active duty, state an opinion concerning whether any identified left hip disability is at least as likely as not (50 percent or greater) caused by the Veteran's low back disability. 

f.  IF it is found that a low back disability is causally-related to the Veteran's active duty, state an opinion concerning whether any identified left hip disability is at least as likely as not (50 percent or greater) aggravated by the Veteran's low back disability. 

In providing these opinions, the clinician should cite specific medical evidence, and provide a complete rational which includes discussion of the Veteran's complete medical history.  If it is necessary for the examiner to resort to mere speculation when providing any of these opinions, that conclusion must be accompanied with a detailed explanation of the reason(s) for this.  

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the issues on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


